INDEX AS VENTURE HOMES INC., GRANTOR, AND THE UNITED STATES OF
AMERICA, GRANTEE

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03208-KLM

UNITED STATES OF AMERICA,

            Plaintiff,

v.

1.    $68,145.34 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599362910;
2.    $1,285,623.35 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
      #599517901;
3.    $10,008.31 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965977;
4.    $10,008.30 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599965928;
5.    $210,064.42 HELD IN CHASE BANK ACCOUNT #635479809;
6.    $45,144.07 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
      #1020952900;
7.    $45,279.02 HELD IN JACKSON NATIONAL LIFE INSURANCE ACCOUNT
      #1020964665;
8.    $42,351.34 HELD IN AMERICAN FUNDS BANK ACCOUNT #4000751438;
9.    $55,889.35 HELD IN LEGG MASON BANK ACCOUNT #5000135287;
10.   $55,715.15 HELD IN LEGG MASON BANK ACCOUNT #5000135286;
11.   $45,387.81 HELD IN ALLIANZ BANK ACCOUNT #AV001069790;
12.   $45,602.18 HELD IN ALLIANZ BANK ACCOUNT #AV001072172;
13.   $2,110.72 HELD IN ACADEMY BANK ACCOUNT #9200701088;
14.   $2,467.83 HELD IN ACADEMY BANK ACCOUNT #9300587245;
15.   2011 TOYOTA SIENNA XLE, VIN 5TDYK3DC2BS037859;
16.   $263,262.00 SEIZED FROM JP MORGAN CHASE BANK ACCOUNT
      #936007280 on June 25, 2018;
17.   $88,737.41 HELD IN JACKSON NATIONAL LIFE IRA ACCOUNT #1020955836;
18.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #936007280;
19.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #3636820079;
20.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #591953596;
21.   ALL FUNDS HELD IN JP MORGAN CHASE ACCOUNT #634799504;
22.   REAL PROPERTY LOCATED AT 5877 S. DUQUESNE COURT, AURORA,
      COLORADO;



                                      1
23.   ALL FUNDS HELD IN BETTERMENT WEALTH BUILDER ACCOUNT
      #268011226640922;
24.   $25,714.83 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #598869741;
25.   $347.59 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #587239989;
26.   $1,513,635.01 HELD IN BELLCO CREDIT UNION BANK ACCOUNT
      #59985444;
27.   $25,934.80 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #588743187;
28.   2018 HONDA CR-V, VIN 7FARW2H91JE026845;
29.   $573,887.35 HELD IN CHASE BANK ACCOUNT #281852795;
30.   $331,298.08 HELD IN CHASE BANK ACCOUNT #3663323286;
31.   2015 CADILLAC XTS, VIN 2G61L5S37F9244682;
32.   2003 CHEVROLET CORVETTE, VIN 1G1YY32G435115773;
33.   $206,575.57 HELD IN BANK OF AMERICA ACCOUNT #334055019012;
34.   $1,491,204.76 HELD IN BANK OF AMERICA ACCOUNT #224056082506;
35.   $69,539.19 HELD IN BANK OF AMERICA ACCOUNT #334055767354;
36.   $49,606.76 HELD IN BETTERMENT BANK ACCOUNT #268011234824534;
37.   445 KENDRICK TERRACE SW, ATLANTA, GA;
38.   $919.18 HELD IN BANK OF AMERICA ACCOUNT #898086427686;
39.   7207 DEMETER DRIVE, ATANTA, GA;
40.   2016 NISSAN ROGUE, VIN 5N1AT2MV9GC737702;
41.   2017 BMW 330i, VIN WBA8B9G36HNU56511;
42.   2014 FORD F150, VIN 1FTFW1CF7EKD13069;
43.   $7,770.76 HELD IN REGIONS BANK ACCOUNT #0246222464;
44.   $116,259.31 HELD IN BANK OF AMERICA ACCOUNT #334056385560;
45.   $99,853.91 HELD IN BANK OF AMERICA ACCOUNT #334056385727;
46.   $33,446.88 HELD IN BANK OF AMERICA ACCOUNT #334056385644;
47.   $695,774.00 HELD IN REGIONS BANK ACCOUNT #250240609;
48.   4236 PEPPERDINE DRIVE, DECATUR, GEORGIA
49.   2007 TRANSCRAFT CORP FLATBED TRAILER 53X102, VIN
      1TTE4820871082302;
50.   $259.51 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
      #9100701809;
51.   $2,293.61 HELD IN PUBLIC SERVICE CREDIT UNION BANK ACCOUNT
      #9000701809;
52.   $123,563.08 HELD IN GUARANTY BANK ACCOUNT #4000825684;
53.   $189,862.19 HELD IN GUARANTY BANK ACCOUNT #4000824577;
54.   $99,931.11 HELD IN GUARANTY BANK ACCOUNT #4000825668;
55.   $6,392.44 HELD IN BETTERMENT BANK ACCOUNT #268011234296345; AND
56.   $4,627.11 HELD IN USAA BANK ACCOUNT #202360792;

           Defendants.


                                  2
                                 NOTICE OF LIS PENDENS


       RECORD TITLE OWNER: VENTURE HOMES INC.

       PLEASE TAKE NOTICE that the United States of America filed a Verified

Complaint for Forfeiture In Rem, in which the United States seeks a judgment and final

order of forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A) and (C), 18 U.S.C. §§ 984 and

985, forfeiting to the United States all right, title, and interest in and to the following real

property:

       445 Kendrick Terrace SW, Atlanta, GA 30331 (defendant 445 Kendrick Terrace

       SW), which is more fully described as follows:

       Parcel ID 14F0075 LL0618, Fulton County, State of Georgia

       DATED this 14th day of December, 2018.

                                            Respectfully submitted,

                                            JASON R. DUNN
                                            United States Attorney

                                            By: s/ Tonya S. Andrews
                                            Tonya S. Andrews
                                            Assistant United States Attorney
                                            United States Attorney's Office
                                            1801 California Street, Ste. 1600
                                            Denver, CO 80202
                                            303-454-0100
                                            tonya.andrews@usdoj.gov
                                            Attorney for the United States




                                                3
